                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     DEBORAH HOLSTIEN, ET AL.,                        CASE NO. 19-cv-02267-YGR
                                   9                   Plaintiffs,
                                                                                          ORDER GRANTING MOTION FOR REMAND
                                  10             vs.
                                                                                          Re: Dkt. No. 14
                                  11     BASCO DRYWALL & PAINTING CO., ET AL.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13          Plaintiffs Deborah Holstien and Norman Cone filed a motion to remand on May 15, 2019.
                                  14   (Dkt. No. 14.) Defendants Johnson & Johnson and Johnson & Johnson Consumer Inc.
                                  15   (collectively, “J&J”) filed an opposition to said motion on May 29, 2019. (Dkt. No. 18.) On July
                                  16   22, 2019, J&J withdrew their opposition to the remand motion in light of the July 19, 2019
                                  17   decision from the U.S. District Court for the District of Delaware denying J&J’s motion to fix
                                  18   venue in that court. (Dkt. No. 21.)
                                  19          In light of J&J’s non-opposition to the motion, the Court hereby GRANTS plaintiffs’
                                  20   motion to remand this action to Alameda County Superior Court. The Clerk of Court is directed
                                  21   to remand the case and close the file.
                                  22          This Order terminates Docket Number 14.
                                  23          IT IS SO ORDERED.
                                  24

                                  25   Dated: July 23, 2019
                                                                                               YVONNE GONZALEZ ROGERS
                                  26                                                      UNITED STATES DISTRICT COURT JUDGE
                                  27

                                  28
